United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.Z., Appellant
and
DEPARTMENT OF VETERANS
AFFAIRS,VETERANS ADMINISTRATION
MEDICAL CENTER, Syracuse, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 13-1427
Issued: November 8, 2013

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 29, 2013 appellant timely appealed the April 3, 2013 merit decision of the Office
of Workers’ Compensation Programs (OWCP) which denied her traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
January 3, 2012.

1

5 U.S.C. §§ 8101-8193.

2

Appellant submitted medical evidence with her application for review. As this evidence was not part of the
record when OWCP issued its April 3, 2013 decision, the Board is precluded from considering it on appeal. See 20
C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On February 1, 2012 appellant, then a 53-year-old nurse practitioner, filed a claim (Form
CA-1) for a right arm sprain/strain that occurred on January 3, 2012 when a patient she was
helping to sit up grabbed and pulled her arm. She did not submit any additional information or
medical evidence with her claim form.
On February 7, 2012 OWCP advised appellant of the need for additional factual and
medical evidence in support of her claim. It afforded her 30 days to submit the requested
information, but it did not receive any evidence within the allotted time.
By decision dated March 15, 2012, OWCP denied appellant’s traumatic injury claim.
On January 16, 2013 appellant requested reconsideration. She explained that she
mistakenly identified an arm injury on Form CA-1 when in fact she had injured her low back on
January 3, 2012. Appellant was assisting a patient to a sitting position when he pulled on her
arm causing back pain.She noted a history ofpreviously sustained back injury on
May 6, 1986.Additionally, appellant advised that she had undergone back surgery on
October 22, 2012.
Appellant submittedtreatment notes from Dr. D. Christopher Clark, a Board-certified
family practitioner, who diagnosed lumbar strain with radiculopathy and excused her from work
for the period January 3 to 26, 2012. Dr. Clark recommended physical therapywhich she began
on January 4, 2012. The referring diagnoses were intervertebral disc degeneration, sciatica and
Achilles bursitis or tendinitis. The initial physical therapy examination notes indicated that
appellant originally injured her back in the 80’s and had subsequent intermittent episodes of
recurring back pain several times a year. Her latest episode started “a month ago.” Appellant
had physical therapy on seven occasions from January 4 to 24, 2012.
Dr. Clark’s January 24, 2012 follow-up treatment notes listed, “back acting up since
strained back assisting patient....”Appellant’scurrent problems included degenerative disc disease
and right sciatica. Dr. Clark recommended a return to work effective January 27, 2012,continued
physical therapy and additional imaging studies.
A January 27, 2012 lumbar magnetic resonance imaging (MRI) scan revealed multilevel
degenerative changes,particularly at L3-4 and L4-5.
On January 30, 2012 Dr. Clark had referred appellant for pain management. A March 14,
2012 follow-up treatment noteidentified appellant’s current problem as right lumbar
radiculopathy. She received a steroid injection which helped for two weeks. Dr. Clark
recommended another lumbar injection and noted that appellant mightrequire referral to a
neurosurgeon if the next injection proved ineffective.
Dr. Craig T. Montgomery, a Board-certified neurosurgeon, examined appellant on
May 29, 2012. He noted a work-related back injury in 1986 and a more recent injury in
January 2012 where sheagain injured her low back. Dr. Montgomery noted that, since the latest
injury, appellant had undergone physical therapy and received injections with no relief from any
of the symptomatology. Rather,her symptoms had progressed. Dr. Montgomery conducted a
2

physical examination and reviewed her lumbar MRI scan. He diagnosed progressive bilateral L4
radiculopathy secondary to disc collapse and lateral recess stenosis at the L3-4 level.
Dr. Montgomery recommended a complete workup with additional testing.
In an April 3, 2013 decision, OWCP denied appellant’s claim. It found that the medical
evidence was not sufficient to establish that the diagnosed lumbar condition was causally related
to the January 3, 2012 employment incident.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.3
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.4 The second component is whether the employment incident caused a
personal injury.5
ANALYSIS
The Board finds that the medical evidence of record is not sufficient to establish a causal
relationship between the January 3, 2012 employment incident and appellant’s diagnosed lumbar
condition. There is evidence of preexisting degenerative disc disease. This was noted in
Dr. Clark’s treatment records and confirmed by the January 27, 2012 lumbar MRI scan. In a
January 24, 2012 report,Dr. Clark diagnosed lumbar strain with radiculopathy. His treatment
notes indicated “back acting up since strained back assisting patient.” Dr. Clark did not state a
specific date of injury or describe the mechanism of injury apart from “assisting patient.”
Appellant indicated her back was injured when a patient pulled her arm. Dr. Clark did not
address how the pulling ofher arm on January 3, 2012 caused or contributed to her diagnosed
lumbar condition. Dr. Montgomery’s May 29, 2012 report is similarly insufficient to establish
causal relationship. While he noted that appellant reportedly injured her back at work in
January 2012,he did not provide a specific history of injury.
3

20 C.F.R. § 10.115(e), (f); seeJacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question which generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background.Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.

3

Neither Dr. Clark nor Dr. Montgomery provided a rationalized medical opinion on causal
relationship.As noted, a physician’s opinion on causal relationship must be based on a complete
factual and medical background.6 It must also be supported by medical rationale, explaining the
nature of the relationship between the diagnosed condition and appellant’s employment.7 The
current record is devoid of any rationalized medical evidence addressing causal relationship.
Appellant has not submitted probative medical evidence demonstrating that her accepted
January 3, 2012 employment exposure either caused or contributed to her diagnosed lumbar
condition. Accordingly, OWCP properly denied her traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision.8
CONCLUSION
Appellant has not established that she sustained an injury in the performance of duty on
January 3, 2012.

6

Victor J. Woodhams, supra note 5.

7

Id.

8

5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605-10.607.

4

ORDER
IT IS HEREBY ORDERED THAT the April 3, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 8, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

